Whitfield, C. J
This writ of error was taken by C. H. Rutan and M. King to a judgment of the circuit court for Walton county upon a statutory proceeding on an affidavit alleging the illegality of an execution issued by the clerk of the circuit court upon a judgment rendered by the county judge and recorded in the office of the clerk of the circuit court. The judgment is against M. King and C. H. Rutan, as principals, and against Nimrod McGuire and E. H. Miller as sureties in the bond filed with the affidavit of illegality. It is suggested in the brief of counsel for the defendant in error that the writ of error should be dismissed because the judgment to which the writ of error issued is a joint judgment against four persons while only two of them take out the writ of error. In such cases all the persons against whom the judgment is rendered should be joined in the writ of error and if necessary summons and severance may be had. Nash v. Haycraft, 34 Fla., 449, 16 South. Rep., 324; Standley v. *186Jaffray, 13 Fla., 596. It also appears that the judgment of the county judge on which the execution issued is a joint judgment against Malissa Mies, H. E. Mies, M. King and C. H. Rutan, growing out of the seizure of a boat valued at $500.00 under an execution issued by the county judge, neither the defendant in execution nor the claimant of the boat being a party to this writ of error. This being so no question is presented here for determination in which the plaintiffs in error alone are directly interested; and as a consequence, in the absence of all the parties who are directly and substantially affected by the said judgments the writ of error be and the same is hereby dismissed.
Shackleford and Cockrell, J. J., concur;
Taylor, Hocker and Parkhill, J. J., concur in the opinion.